Citation Nr: 0421928	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  95-07 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a separate compensable evaluation for 
instability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to February 
1950 and from July 1951 to November 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Wichita, 
Kansas, Medical and Regional Office Center (RO) of the 
Department of Veterans Affairs (VA).

The veteran testified before a hearing officer at the RO in 
May 1995.  A transcript of that hearing has been associated 
with the claims folders.

When the veteran's case was before the Board in February 
1997, it was remanded for additional development and 
adjudication.  Thereafter, the case was returned to the Board 
and remanded in February 1999 for further development and 
adjudication.  In November 1999 the veteran's case was again 
remanded for development and adjudication. 

In September 2002, the Board issued a decision that awarded a 
30 percent disability evaluation for the veteran's right knee 
arthritis and denied service connection for shortening of the 
right leg.  At that time, the Board chose to undertake 
internal development of the issue of entitlement to a 
separate compensable evaluation for instability of the right 
knee.  

Thereafter, the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") issued a decision that 
invalidated 38 C.F.R. § 19.9(a)(2), the regulation that 
permitted the Board to undertake evidentiary development 
without obtaining a waiver of initial consideration of such 
evidence by the agency of original jurisdiction.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  In light of the Federal 
Circuit Court's decision and other policy considerations, VA 
determined that VA's Veterans Benefits Administration (VBA) 
would resume all development functions.  Thus, the Board 
remanded the case to the RO in August 2003 for further 
evidentiary development.  
The case was returned to the Board in June 2004 for further 
appellate action.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.  

2.  The veteran does not have instability of his right knee.


CONCLUSION OF LAW

The criteria for a separate compensable disability rating 
based on instability of the right knee are not met.  
38 C.F.R. §§ 4.31,4.71a, Diagnostic Code 5257 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) and its implementing regulations are applicable 
to the veteran's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The Act and the 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
required to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA is required to notify the claimant 
that he should submit any pertinent evidence in his 
possession.

Through the statement of the case and various letters from 
the RO to the veteran, particularly letters dated in May 2001 
and December 2003, the veteran has been informed of the 
evidence and information necessary to substantiate his claim 
for a separate compensable disability evaluation for 
instability of the right knee, the information required from 
him to enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and the evidence that he should submit.  Although the 
RO has not specifically requested him to submit any pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence or provide VA with the information and 
authorization necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  

The record also reflects that the veteran's service medical 
records have been obtained, as have all pertinent post-
service medical records identified by the veteran as 
pertinent to his claim.  In addition, he has been provided a 
VA examination addressing the issue of right knee 
instability.  Therefore, the Board is satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.

The Board notes that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 22, 2004), the United States Court of 
Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Id. at 11.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 13.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

The record reflects that the RO readjudicated the veteran's 
claim following compliance with the notice requirements of 
the VCAA and completion of all indicated development.  There 
is no indication or reason to believe that its decision would 
have been different had the claim not been previously 
adjudicated.  In addition, neither the veteran nor his 
representative has requested the Board to remand this claim, 
which has been in appellate status for many years, for 
further RO consideration.  In the Board's opinion, the 
veteran has been afforded proper VA process following 
compliance with the notice requirements of the VCAA and a 
remand for further RO consideration would only further delay 
resolution of the appeal with no benefit flowing to the 
veteran.

Accordingly, the Board will address the merits of the 
veteran's claim.  

Evidentiary Background

The evidence shows that the veteran sustained a twisting 
injury to his right knee while serving in the Navy in 1947.  
He was diagnosed with a tear of the right medial meniscus and 
underwent a right medial meniscectomy.  Following surgery, he 
was able to return to his normal duties and completed a tour 
of duty in 1950.  In 1951, he was drafted back into military 
service and worked as a cook and baker until 1954 when he 
received a medical discharge due to problems with his right 
knee.  
Review of the record reveals that service connection for 
right knee disability was granted in July 1950.  A 
noncompensable rating was assigned at that time.

VA treatment records for the period from November 1993 to 
November 1994 show no treatment for right knee disability.

On VA examination in November 1994, the veteran had minimal 
swelling over the right knee.  He had a large scar but no 
other deformity.  There was no subluxation, lateral 
instability, nonunion, loose motion, or malunion.  The 
examiner indicated that range of motion was full and intact.  
There was crepitance.  X-rays revealed mild degeneration with 
narrowing of the medial joint and associated eburnation of 
the tibial plateau medially and laterally.  The diagnosis was 
knee pain, status post surgery in the 1940s.  The examiner 
indicated that the veteran's symptoms were likely related to 
the degenerative changes and possibly related to the 
veteran's previous knee surgery.

The veteran testified before a hearing officer at the RO in 
May 1995.  The veteran indicated that he wore a brace on his 
right knee.  He contended that his November 1994 VA 
examination was insufficient.  He stated that he suffered 
from swelling of his right leg.  He indicated that he walked 
with a cane because he feared losing his balance and falling.  
He testified that he could walk no more than about 200 feet 
without resting.  He stated that he had pain all of the time 
and took Motrin.
 
A VA examination was conducted in June 1995.  The examiner 
noted that the veteran had injured his knee in 1948 and 
underwent a right medial meniscectomy.  Four subsequent 
surgeries were noted in 1948 and 1949, and the veteran stated 
that he lost two inches in the length of his right leg as a 
result.  On examination there was a well-healed medial scar 
without evidence of inflammation or infection.  No effusion 
was noted.  Range of motion was from zero to 120 degrees.  
Anterior drawer sign was negative, and Lachman's and 
McMurray's signs were also negative.  X-ray of the right knee 
revealed mild degenerative joint disease of the medial joint 
and associated eburnation of the tibial plateau medially and 
laterally.  The diagnosis was status post medial meniscectomy 
of the right knee with mild degenerative joint disease which 
may be secondary to post-traumatic erosive arthritis.

VA treatment records for the period from June 1995 to 
September 1998 show no treatment for the veteran's right knee 
disability.

The veteran submitted to a further VA examination in June 
1998.  The veteran's history was noted.  The examiner noted 
that the veteran had received no specific treatment for his 
right knee other than analgesics.  He also noted that the 
veteran did not use a brace.  The veteran indicated that he 
had used a cane for a period of time but had discontinued its 
use.  The veteran complained of intermittent problems with 
his right knee, and stated that the knee was painful if he 
walked more than 80 to 90 feet.  He indicated that stopping 
relieved the pain.  He reported that his right knee would 
occasionally snap, but did not buckle.  He stated that his 
right knee was staying about the same.  

On physical examination the veteran walked with a very slight 
limp.  The examiner noted massive swelling of the right ankle 
and calf, unrelated to the right knee disability.  The 
veteran's right knee showed no gross effusion.  The veteran 
was able to walk on his toes and heels but displayed a slight 
limp while doing so.  There was a well-healed, nontender and 
nonadherent medial parapatellar surgical scar over the right 
knee.  Range of motion testing revealed extension to zero 
degrees and flexion to 130 degrees.  There were no 
ligamentous instability and minimal tenderness over the 
medial joint line.  The diagnosis was early degenerative 
arthritis of the right knee.  The examiner noted that there 
was no evidence of incoordination, weakened movement, or 
excess fatigability.  The examiner noted that there was no 
evidence of right leg shortening, indicating that gross 
measurements of the veteran's lower extremities were 
comparable and that the veteran stood with his pelvis level.

On VA examination in June 1999, the veteran's history was 
noted.  The veteran reported continued intermittent problems 
with his knee after service.  The examiner noted that the 
veteran had received no further definitive treatment except 
for analgesics.  The veteran complained of pain in his right 
knee after standing more than 20 to 30 minutes and on walking 
more than 100 yards.  He reported swelling in his knee.  The 
veteran walked with an antalgic gait favoring the right lower 
extremity.  Walking on his toes and heels accentuated the 
limp.  There was a well-healed nontender medial parapatellar 
surgical scar over the right knee.  Flexion was to 140 
degrees and extension was to zero degrees.  The examiner 
noted that there was good anterior, posterior, and lateral 
ligamentous stability.  The diagnosis was early traumatic 
arthritis of the right knee.

No complaints of or treatment for instability of the right 
knee are reflected in VA outpatient treatment records for the 
period from July 1999 to September 2001.

During a VA examination conducted in May 2001, the examiner 
noted that the veteran had not received definitive treatment 
for his right knee in the previous two years. The veteran 
used a cane in his right hand.  The veteran stated that his 
right knee was painful, particularly with changes in the 
weather.  He indicated his belief that his right lower 
extremity had become shorter and wobblier.  The veteran's 
gait was somewhat unsteady.  His pelvis appeared to be level 
without any gross leg length discrepancy.  When asked to walk 
on toes and heels the veteran complained of pain in the right 
knee with some instability.  Range of motion testing revealed 
flexion to 120 degrees and extension to 20 degrees.  There 
was no point tenderness.  There was generalized swelling from 
the right knee down to the ankle, secondary to stasis 
dermatitis.  The diagnosis was degenerative arthritis of the 
right knee.  

Subsequent VA outpatient treatment records dated from May 
2001 to March 2003 are silent for any treatment for, or 
complaint of, instability in the right knee.  

In September 2002, the Board granted an increased rating of 
30 percent for the veteran's right knee arthritis, on the 
basis of limitation of motion.  

During a January 2004 VA examination, the veteran 
acknowledged that he had no definitive treatment for his 
right knee for approximately 21/2 years.  He did not use any 
type of brace or support other than a cane which he used on a 
full time basis.  He took ibuprofen for pain.  He complained 
of right knee pain and was conscious of a limp.  He denied 
right knee swelling, but stated that the knee occasionally 
gave out.  The examiner noted that the veteran had a very 
unstable gait which was worse when he stood from a sitting 
position.  It was further noted that he was unable to walk on 
his tiptoes or heels due primarily to instability.  However, 
examination of the knee revealed no swelling or deformity.  
While tenderness over the medial joint line was noted, 
McMurray's test was negative.  Further, the knee was noted to 
be stable to a varus valgus stress test in both complete 
extension and slight flexion.  The assessment was traumatic 
arthritis of the right knee.

In a subsequent February 2004 addendum, the physician that 
examined the veteran in January 2004 noted that he had 
reviewed the claims folders.  Based on the examination of the 
veteran and review of the claims folders, the examiner opined 
that there was no evidence of ligamentous instability or 
subluxation of the right knee.  While the veteran's overall 
balance was very poor, this was not due to instability. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  

As noted above, the veteran has established service 
connection for arthritis of the right knee.  Generally, the 
evaluation of the same disability or the same manifestations 
of disability under multiple diagnoses (i.e., pyramiding) is 
to be avoided. 38 C.F.R. § 4.14.  However, where there are 
arthritis and instability of the knee, separate ratings may 
be assigned for both limitation of motion of the knee and 
instability of the knee without violating the prohibition 
against pyramiding.  VAOPGCPREC 23-97 (July 1, 1997) (holding 
that arthritis and instability of the knee may be rated 
separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-10, 
5257).

As noted above, the Board granted an increased rating for the 
veteran's right knee arthritis with limitation of motion in a 
September 2002 decision.  The only issue remaining on appeal 
is entitlement to a separate compensable evaluation for 
instability of the right knee.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The veteran contends that he has instability of the right 
knee that warrants assignment of separate disability rating.  
However, the medical evidence consistently shows that no 
evidence of instability or subluxation of the veteran's right 
knee has been found on examination.  While the January 2004 
examination report indicates that the veteran was unable to 
walk on his tiptoes or heels primarily due to instability, 
the report does not identify any evidence of knee instability 
and indicates that there was good ligamentous stability.  
Moreover, in an addendum to this report, the examiner clearly 
stated that there was no evidence of right knee ligamentous 
instability or subluxation and that the veteran's poor 
balance was not due to instability. 

Accordingly, as the preponderance of the evidence 
demonstrates that the veteran's right knee disability is not 
productive of instability or subluxation, a separate 
disability evaluation based on instability is not warranted.  


ORDER

A separate compensable disability rating for instability of 
the right knee is denied. 



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



